Hill, J.
1. Grounds 1 and 2 of the amendment to the motion for a new trial refer to extracts from the charge of the court which relate to the regulation and operation of railroad trains at road-crossings, especially in cities and towns, as prescribed by the act of August 19, 1918. Ga. L. 1918, p. 212. These extracts are the same instructions objected to, on exactly the same grounds and on the same state of facts, and expressly approved by this court, in Ocilla Southern R. Co. v. McInvale, 26 Ga. App. 106 (105 S. E. 451).
2. The evidence did not require a charge relating to the law of accidents, and no request was made for instructions on that subject.
3. The amount of the verdict ($10,000) was not “out of all reason.” The plaintiff, as widowed mother, was suing to recover damages for the full value of her daughter’s life, under section 4424 of the Civil Code of 1910. At the time of her death the decedent was twenty-five years of age, with an expectancy of thirty-seven years, and was earning $50 a month as a school-teacher.
4. Under the allegation of negligence, which were substantially proved, the verdict for the plaintiff was authorized.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.